DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This communication is in response to Amendment and Supplementary amendment filed on August 24, 2022 and September 7, 2022 respectively. Claims 9-13 and 15-17 are pending. Claims 1-8 and 14 are cancelled. Claim 17 is newly added.

Response to Arguments
Referring to the 35 USC 101 rejection of claim 16 for failing to recite a permissible computer readable medium, Applicant’s amendments to the claim are acknowledged. As such, the 35 USDC 101 rejection of the claim pertaining to the medium is withdrawn. However, the 35 USC 101 rejection of claims 9-16 with respect to abstract subject matter is being maintained because Applicant’s amendments fail to overcome the prior noted deficiencies and Applicant’s arguments are found to be unpersuasive. 
Referring to claims 9, 10, 15 and 16, Applicant argues that the claims, as amended, do not recite subject matter that could be practically performed in the human mind without associated hardware and the assistance of a special purpose computer programmed to apply the specialized algorithms disclosed in the specification and in the claims. However, Examiner respectfully disagrees. Examiner submits that although Applicant has argued that the management device is a special purpose computer on which to apply the specialized algorithm associated with the estimation phase executed by the management device, the claims do not include details that make the algorithm and the system, on which it is implemented, specialized. Para 36 of the specification disclose conventional clustering methods such as K-means, ward method, shortest distance method etc., however, the specification does not describe how these conventional methods of performing clustering produce a specialized algorithm, as argued by Applicant.  
Furthermore, para 6-7 and 31 of the instant specification describe the invention as estimating the process executed by a machine tool through the clustering of time series data acquired by the machine tool, and appears to intend to merely automate the process using a computing device, which falls under automating the abstract idea of process estimation by using a computer. As such, Examiner is not persuaded that the claims do not recite mental concepts implemented by a computer. 

Referring to claims 9, 10, 15 and 16, Applicant argues that the claims, as amended, integrate the judicial exception into a practical application because the limitations reflect an improvement to another technology or technical field and points to para 4 of the specification to disclose the technical problem existing with regard to Background technology of the current application, and also discloses that an advantage that results from the process estimation is that an administrator can easily recognize a progress status of a production process by comparing an estimation result of the process output by the management device with a production plan [para 38]. However, 
Examiner respectfully disagrees that the claims integrate the judicial exception into a practical application. Firstly, the recognition of an administrator of a progress status based on an estimation result output by a computing device is an indication of the use of a computer to achieve something performed manually by a human being. Secondly, the claims do not recite how the implementation of the estimation process actually achieve an improvement over conventional methods beyond the use of the process by a human being to perform a mental judgment based on the estimated process. Examiner is not persuaded that the claims reflect an improvement to the technical field that is significantly more that the abstract idea claimed. 
	For the reasons stated above, the 35 USC 101 rejection of claims 9-13 and 15-16 are maintained and further in view of the new grounds of rejection. 

Applicant's arguments filed on September 7, 2022 with respect to claims 9, 10 , and 13-16 have been fully considered but they are not persuasive. Applicant's arguments with respect to the aforenoted claims fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.
All other of Applicant’s arguments with respect to the aforenoted claims have been considered but are moot in view of the new grounds of rejection.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: “a time series acquisition unit”, “a classification unit”, “a process estimation unit” in claims 9-13.
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 9-13 and 15-17 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claim 9 recites a time series acquisition unit that is configured to acquire  a plurality of continuous time series while the machine is in operation in a time series related to power consumption of a machine for a certain time;  a classification unit that is configured to classify each of a plurality of time series having the power consumption higher than a threshold value in the plurality of time series into any one of a plurality of clusters; and a process estimation unit that is configured to estimate a process executed by the machine at a time related to the plurality of time series, based on relationship information indicating a relationship between the plurality of clusters and the process of the machine and a type of the cluster into which the time series is classified, wherein the plurality of clusters are specified in advance by clustering a plurality of time series related to power consumption of the machine tool for a certain time, wherein the clustering is performed by a K-means method, a ward method, a group average method, or a self-organizing map, wherein the process executed by the machine tool is work executed on a workpiece, and wherein the process estimated by the process estimation unit is a type of workpiece machined by the machine tool. 
The limitation of a classification unit that is configured to classify each of a plurality of time series having the power consumption higher than a threshold value in the plurality of time series into any one of a plurality of clusters, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting a “device”, nothing in the claim element precludes the step from practically being performed in the mind. For example, the user can mentally filter from the time series data, time series higher than a threshold value and then decide that certain time series could be classified into specific categories. Furthermore, the recitation of a 'classification unit ' as performing this step is interpreted under 35 USC 112(f) and its structure is described in the instant specification as ‘classification unit 38' [Fig 2] which is software stored as a program in auxiliary storage apparatus 93 within management device 30 and realized by a computer processor, CPU 91 [para 92-96]. 
Similarly, the recitation of a software function being realized by a computer processor is merely recitation of generic computer components. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
The limitations of a process estimation unit that is configured to estimate a process executed by the machine at a time related to the plurality of time series, based on relationship information indicating a relationship between the plurality of clusters and the process of the machine and a type of the cluster into which the time series is classified, wherein the process executed by the machine tool is work executed on a workpiece, and wherein the process estimated by the process estimation unit is a type of workpiece machined by the machine tool, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitations in the mind but for the recitation of generic computer components. That is, other than reciting a “device”, nothing in the claim element precludes the steps from practically being performed in the mind. For example, a user could mentally decide, based on known time series and mentally determined relationship between clusters, process of the machine and a type of cluster that the user determines the time series should be classified, that this particular relationship should indicate a particular type of process executed by the machine.
 Furthermore, the recitation of a 'process estimation unit' as performing this step is interpreted under 35 USC 112(f) and its structure is described in the instant specification as ‘process estimation unit 39' [Fig 2] which is software stored as a program in auxiliary storage apparatus 93 within management device 30 and realized by a computer processor, CPU 91 [para 92-96]. 
Similarly, the recitation of a software function being realized by a computer processor is merely recitation of generic computer components. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim recites the additional elements of using a time series acquisition unit to acquire a plurality of continuous time series while the machine is in operation in a time series related to power consumption of a machine for a certain time; and wherein the plurality of clusters are specified in advance by clustering a plurality of time series related to power consumption of the machine tool for a certain time, wherein the clustering is performed by a K-means method, a ward method, a group average method, or a self-organizing map.
The acquiring is recited at a high level of generality (i.e. as a general means of acquiring continuous time series data while a machine is in operation in time series related to power consumption of the machine for a certain time period) and amounts to mere data gathering, which is a form of insignificant extra-solution activity. Furthermore, the acquiring step is recited as being performed by ‘a time series acquisition unit' and is interpreted under 35 USC 112(f) and its structure is described in the instant specification as ‘time series acquisition unit 31' [Fig 2] which is software stored as a program in auxiliary storage apparatus 93 within management device 30 and realized by a computer processor, CPU 91 [para 92-96] and is merely recitation of generic computer components. 
Similarly, the plurality of clusters specified in advance by clustering of the plurality of time series related to power consumption of the machine tool for a certain time, wherein the clustering is performed by a K-means method, a ward method, a group average method, or a self-organizing map, is also recited at a high level of generality and amounts to mere data gathering, which is a form of insignificant extra-solution activity.  
The combination of these additional elements are no more than mere instructions to apply the exception using a generic computer component (i.e. ‘the time series acquisition unit'). Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose meaningful limits on practicing the abstract idea. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the ‘the time series acquisition unit' interpreted as ‘time series acquisition unit 31' is described in the specification as nothing but a generic software function implemented by a generic computer processor which performs the acquiring step. Similarly, the clustering methods that are used to cluster time series data to specify a plurality of clusters in advance by the classification unit are merely the use of known generic clustering algorithms to implement the judicial exception and do not recite the use of a specialized algorithm that would be considered significantly more than the judicial exception. Furthermore, these functions are similar to those found by the courts to be insignificant extra- solution activity, namely Versata Dev. Group, Inc. v. SAP Am. (storing and retrieving information in memory). As such, the acquiring step and the clustering step are performed by generic computer components. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.

Claim 10 recites a time series acquisition unit that is configured to acquire  a plurality of continuous time series while the machine is in operation in a time series related to power consumption of a machine for a certain time;  a classification unit that is configured to classify each of the plurality of time series into any one of a plurality of clusters; and a process estimation unit that is configured to estimate a process executed by the machine, based on relationship information indicating a relationship between an appearance pattern of the plurality of clusters and the process of the machine and a type of the cluster into which each of the time series is classified, wherein in the relationship information, the process estimation unit estimates the process associated with an appearance pattern similar to the appearance pattern of the cluster into which each of the plurality of time series is classified, as the process executed by the machine at the time related to the plurality of time series, wherein the plurality of clusters are specified in advance by clustering a plurality of time series related to power consumption of the machine tool for a certain time, wherein the clustering is performed by a K-means method, a ward method, a group average method, or a self-organizing map, wherein the process executed by the machine tool is work executed on a workpiece, and wherein the process estimated by the process estimation unit is a type of workpiece machined by the machine tool. 
  	The limitation of a classification unit that is configured to classify each of a plurality of time series into any one of a plurality of clusters, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting a “device”, nothing in the claim element precludes the step from practically being performed in the mind. For example, the user can mentally decide that certain time series data could be classified into specific categories. Furthermore, the recitation of a ' classification unit ' as performing this step is interpreted under 35 USC 112(f) and its structure is described in the instant specification as ‘classification unit 38' [Fig 2] which is software stored as a program in auxiliary storage apparatus 93 within management device 30 and realized by a computer processor, CPU 91 [para 92-96]. 
Similarly, the recitation of a software function being realized by a computer processor is merely recitation of generic computer components. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
The limitations of a process estimation unit that is configured to estimate a process executed by the machine, based on relationship information indicating a relationship between an appearance pattern of the plurality of clusters and the process of the machine and a type of the cluster into which each of the time series is classified, wherein in the relationship information, the process estimation unit estimates the process associated with an appearance pattern similar to the appearance pattern of the cluster into which each of the plurality of time series is classified, as the process executed by the machine at the time related to the plurality of time series, wherein the process executed by the machine tool is work executed on a workpiece, and wherein the process estimated by the process estimation unit is a type of workpiece machined by the machine tool,  as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitations in the mind but for the recitation of generic computer components. That is, other than reciting a “device”, nothing in the claim element precludes the step from practically being performed in the mind. For example, a user could mentally decide, based on a visual appearance of a pattern of relationships between clusters, process of the machine and a type of cluster that the user determines the time series should be classified, that this particular relationship should indicate a particular type of process executed by the machine.
Furthermore, the recitation of a' process estimation unit ' as performing this step is interpreted under 35 USC 112(f) and its structure is described in the instant specification as ‘process estimation unit 39' [Fig 2] which is software stored as a program in auxiliary storage apparatus 93 within management device 30 and realized by a computer processor, CPU 91 [para 92-96]. 
Similarly, the recitation of a software function being realized by a computer processor is merely recitation of generic computer components. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim recites the additional elements of using a time series acquisition unit to acquire a plurality of continuous time series while the machine is in operation in a time series related to power consumption of a machine for a certain time; and wherein the plurality of clusters are specified in advance by clustering a plurality of time series related to power consumption of the machine tool for a certain time, wherein the clustering is performed by a K-means method, a ward method, a group average method, or a self-organizing map.
The acquiring is recited at a high level of generality (i.e. as a general means of acquiring continuous time series data while a machine is in operation in time series related to power consumption of the machine for a certain time period) and amounts to mere data gathering, which is a form of insignificant extra-solution activity. Furthermore, the acquiring step is recited as being performed by ‘a time series acquisition unit' and is interpreted under 35 USC 112(f) and its structure is described in the instant specification as ‘time series acquisition unit 31' [Fig 2] which is software stored as a program in auxiliary storage apparatus 93 within management device 30 and realized by a computer processor, CPU 91 [para 92-96] and is merely recitation of generic computer components. 
Similarly, the plurality of clusters specified in advance by clustering of the plurality of time series related to power consumption of the machine tool for a certain time, wherein the clustering is performed by a K-means method, a ward method, a group average method, or a self-organizing map, is also recited at a high level of generality and amounts to mere data gathering, which is a form of insignificant extra-solution activity.  
The combination of this additional elements are no more than mere instructions to apply the exception using a generic computer component (i.e. ‘the time series acquisition unit'). Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose meaningful limits on practicing the abstract idea. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the ‘the time series acquisition unit' interpreted as ‘time series acquisition unit 31' is described in the specification as nothing but a generic software function implemented by a generic computer processor which performs the acquiring step. Similarly, the clustering methods that are used to cluster time series data to specify a plurality of clusters in advance by the classification unit are merely the use of known generic clustering algorithms to implement the judicial exception and do not recite the use of a specialized algorithm that would be considered significantly more than the judicial exception. Furthermore, these functions are similar to those found by the courts to be insignificant extra-solution activity, namely Versata Dev. Group, Inc. v. SAP Am. (storing and retrieving information in memory). As such, the acquiring step and the clustering step are performed by generic computer components. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.

Claims 15 and 16 recite acquiring a plurality of continuous time series while the machine is in operation in a time series related to power consumption of a machine for a certain time;  classifying each of a plurality of time series having the power consumption higher than a threshold value in the plurality of time series into any one of a plurality of clusters; and estimating a process executed by the machine at a time related to the plurality of time series, based on relationship information indicating a relationship between the plurality of clusters and the process of the machine and a type of the cluster into which the time series is classified, wherein the plurality of clusters are specified in advance by clustering a plurality of time series related to power consumption of the machine tool for a certain time, wherein the clustering is performed by a K-means method, a ward method, a group average method, or a self-organizing map, wherein the process executed by the machine tool is work executed on a workpiece, and wherein the process estimated by the process estimation unit is a type of workpiece machined by the machine tool.
The limitation of classifying each of a plurality of time series having the power consumption higher than a threshold value in the plurality of time series into any one of a plurality of clusters, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting a “computer” (claim 16), nothing in the claim element precludes the step from practically being performed in the mind. For example, the user can mentally filter from the time series data, time series higher than a threshold value and then decide that certain time series could be classified into specific categories. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claims recite an abstract idea.
The limitations of a process estimation unit that is configured to estimate a process executed by the machine at a time related to the plurality of time series, based on relationship information indicating a relationship between the plurality of clusters and the process of the machine and a type of the cluster into which the time series is classified, wherein the process executed by the machine tool is work executed on a workpiece, and wherein the process estimated by the process estimation unit is a type of workpiece machined by the machine tool, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting a “computer” (claim 16), nothing in the claim element precludes the step from practically being performed in the mind. For example, a user could mentally decide, based on known time series and mentally determined relationship between clusters, process of the machine and a type of cluster that the user determines the time series should be classified, that this particular relationship should indicate a particular type of process executed by the machine. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claims recite an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claims recite the additional elements of using a time series acquisition unit to acquire a plurality of continuous time series while the machine is in operation in a time series related to power consumption of a machine for a certain time; and wherein the plurality of clusters are specified in advance by clustering a plurality of time series related to power consumption of the machine tool for a certain time, wherein the clustering is performed by a K-means method, a ward method, a group average method, or a self-organizing map.
The acquiring is recited at a high level of generality (i.e. as a general means of acquiring continuous time series data while a machine is in operation in time series related to power consumption of the machine for a certain time period) and amounts to mere data gathering, which is a form of insignificant extra-solution activity. 
Similarly, the plurality of clusters specified in advance by clustering of the plurality of time series related to power consumption of the machine tool for a certain time, wherein the clustering is performed by a K-means method, a ward method, a group average method, or a self-organizing map, is also recited at a high level of generality and amounts to mere data gathering, which is a form of insignificant extra-solution activity.  
The combination of these additional elements are no more than mere instructions to apply the exception using a generic computer component (i.e. ‘computer’ in claim 16). Accordingly, even in combination, this additional element does not integrate the abstract idea into a practical application because it does not impose meaningful limits on practicing the abstract idea. 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the computer is a generic computer which executes the acquiring step. Similarly, the clustering methods that are used to cluster time series data to specify a plurality of clusters in advance by the classification unit are merely the use of known generic clustering algorithms to implement the judicial exception and do not recite the use of a specialized algorithm that would be considered significantly more than the judicial exception. Furthermore, these functions are similar to those found by the courts to be insignificant extra-solution activity, namely Versata Dev. Group, Inc. v. SAP Am. (storing and retrieving information in memory). As such, the acquiring step and the clustering step are performed by generic computer components. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claims are not patent eligible.
Claim 11 depends from claim 9 and thus includes all the limitations of claim 9, therefore claim 11 recites the same abstract idea of "mental process". Claim 11 furthermore recites that the relationship information is information associating the cluster with the process, and in the relationship information, the process estimation unit estimates the process associated with the most frequent cluster among the clusters into which each of the plurality of time series is classified, as the process executed by the machine at the time related to the plurality of time series, which is a mental step that can also be performed in the human mind. It therefore does not amount to significantly more than the judicial exception. Claim 11 is therefore not patent eligible.

Claim 12 depends from claim 9 and thus includes all the limitations of claim 9, therefore claim 12 recites the same abstract idea of "mental process". Claim 12 furthermore recites that the relationship information is information associating the cluster with the process, and in the relationship information, the process estimation unit estimates the process associated with a plurality of higher clusters which appear frequently among the clusters into which each of the plurality of time series is classified, as the process executed by the machine at the time related to the plurality of time series, which is a mental step that can also be performed in the human mind. It therefore does not amount to significantly more than the judicial exception. Claim 12 is therefore not patent eligible.
 
Claim 13 depends from claim 9 and thus includes all the limitations of claim 9, therefore claim 13 recites the same abstract idea of "mental process". Claim 13 furthermore recites that the relationship information is information associating an appearance pattern of the cluster with the process, and in the relationship information, the process estimation unit estimates the process associated with an appearance pattern similar to the appearance pattern of the cluster into which each of the plurality of time series is classified, as the process executed by the machine at the time related to the plurality of time series, which is a mental step that can also be performed in the human mind. It therefore does not amount to significantly more than the judicial exception. Claim 13 is therefore not patent eligible.

Claim 17 depends from claim 9 and thus includes all the limitations of claim 9, therefore claim 17 recites the same abstract idea of "mental process". Claim 17 furthermore recites that a number of clusters divided by the clustering is a set of a value larger than a number of types of the process to be estimated, which is a mathematical calculation integrated into the clustering process. It therefore does not amount to significantly more than the judicial exception. Claim 17 is therefore not patent eligible.

	To expedite a complete examination of the instant application, the claims rejected under 35 USC 101 (nonstatutory) above are further rejected as set forth below in anticipation of applicant amending these claims to place them within the four statutory categories of the invention. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.



Claims 9, 10, 13, 15 and 16 are rejected under 35 U.S.C. 102(a)(1) as being unpatentable over US 2012/0084030 by Kitagawa et al (hereafter Kitagawa), as provided by Applicant in IDS dated 4/12/2021, in view of US 2018/0231969 by Noda et al (hereafter Noda), and further in view of US 2008/0133439 by Ikeda.
	Referring to claim 9, Kitagawa discloses a management device [energy monitoring device 1, Fig 1; Abstract] comprising:
a time series acquisition unit that is configured to acquire a plurality of continuous time series while a machine tool is in operation in a time series related to power consumption of the machine tool for a certain time [wherein power meter 2 measures power data values in time-series over a predetermined time period, para 84, Fig 1; power data acquirer acquires time series physical quantity data related to energy consumed by a machine executing a process, para 18, 21; plurality of single-cycle time series data from start to end or having a predetermined duration, para 20; amount of power consumed in different states, para 72-74, Fig 2];
a classification unit that is configured to classify each of a plurality of time series having the power consumption higher than a threshold value in the plurality of time series into any one of a plurality of clusters [wherein a divider 26 divides the detected time series data into added-value and no-added value (i.e. unproductive) portions by threshold value of physical quantity, para 23, 25, 101, Fig 1; threshold of power data used in division, para 115]; and
a process estimation unit that is configured to estimate a process executed by the machine tool at a time related to the plurality of time series, based on relationship information indicating a relationship between the plurality of clusters and the process of the machine tool, and a type of the cluster into which the time series is classified [computing unit 27 computes an amount of energy consumed in a no-added value (unproductive) creating portion from a divided portion as an amount of energy to be improved i.e. the operating -type waste can be evaluated as the amount of energy to be improved, para 23, 102, Fig 1; depending on which waveform model information is compatible with which time-series data, the type of production object undergoing the process can be determined, para 27-29, 99], 
wherein the plurality of clusters are specified in advance by clustering a plurality of time series related to power consumption of the machine tool for a certain time [portion that creates an-added value by the process and the rest are predefined beforehand, para 22].  

	Referring to claim 9, while  Kitagawa discloses all of the above claimed subject matter, and also discloses clustering a portion of an amount of energy consumed into an added value portion and a remainder which is defined beforehand [para 22], it remains silent as to the clustering specifically being performed by a K-means method, a ward method, a group average method, or a self-organizing map. Noda discloses clustering feature vectors of waveform data using k-means clustering [para 71, 64-65]. 
	Kitagawa and Noda are analogous art because they are directed to the same field of endeavor- classification of time-series power data. 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the clustering of energy data of Kitagawa with the k-means clustering function of Noda because it would achieve predictable results. 
	The ordinary skilled artisan would have been motivated to modify the clustering of energy time-series data of Kitagawa with the k-means clustering method of Noda because Noda’s disclosure of the k-means clustering method to cluster waveform time series data further refines the clustering of Kitagawa’s clustering of energy time-series data. 

	Referring to claim 9, while the combination of Kitagawa/Noda discloses all of the above claimed subject matter and also discloses determining energy consumed by a machine executing a process [para 18, 21], it remains silent as to: the process executed by the machine tool being work executed on a workpiece, and wherein the process estimated by the process estimation unit is a type of a workpiece machined by the machine tool. Ikeda discloses classification by clustering into normal and abnormal categories, characteristic sensor data generated when a machine tool is racing prior to and while a machine tool is machining a workpiece, respectively [para 7-8]. Ikeda also discloses detecting anomalies, as part of the classification, such as self-inducted vibrations or chatter vibrations generated depending on the relative position between the workpiece and the machine tool and stores data sets obtained when a machine tool is operating normally during machining a workpiece [para 7, 39]. 
	Kitagawa, Noda and Ikeda are analogous art because they are directed to the same field of endeavor- classification of machine-related sensor data. 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of clustering energy data of Kitagawa to include the data being work executed on a workpiece, wherein the process estimated is a type of a workpiece machined by the machine tool, as disclosed in Ikeda. 
	The ordinary skilled artisan would have been motivated to make the aforementioned modification because Ikeda further refines Kitagawa’s classification of energy consumption of a machine that processes a work, by classifying the data to detect anomalies based on a workpiece that the machine is machining. 
 

	Referring to claim 10, Kitagawa discloses a management device [energy monitoring device 1, Fig 1; Abstract] comprising:
a time series acquisition unit that is configured to acquire a plurality of continuous time series while a machine tool is in operation among a time series related to power consumption of the machine tool for a certain time [wherein power meter 2 measures power data values in time-series over a predetermined time period, para 84, Fig 1; power data acquirer acquires time series physical quantity data related to energy consumed by a machine executing a process, para 18, 21; plurality of single-cycle time series data from start to end or having a predetermined duration, para 20; amount of power consumed in different states, para 72-74, Fig 2];
a classification unit that is configured to classify each of the plurality of time series into any one of a plurality of clusters [wherein a divider 26 divides the detected time series data into added-value and no-added value (i.e. unproductive) portions, para 23, 101, Fig 1]; and 
a process estimation unit that is configured to estimate a process executed by the machine tool, based on relationship information indicating a relationship between an appearance pattern of the plurality of clusters and the process of the machine tool, and a type of the cluster into which each of the plurality of time series is classified [computing unit 27 computes an amount of energy consumed in a no-added value (unproductive) creating portion from a divided portion as an amount of energy to be improved i.e. the operating -type waste can be evaluated as the amount of energy to be improved, para 23, 102, Fig 1; waveform model information corresponding to single-cycle time-series data detected by the cycle detector used in division, para 27; see waveform pattern matching, para 94-100, Fig 5],
wherein in the relationship information, the process estimation unit estimates the process associated with an appearance pattern similar to the appearance pattern of the cluster into which each of the plurality of time series is classified, as the process executed by the machine tool at the time related to the plurality of time series [depending on which waveform model information is compatible with which time-series data, the type of production object undergoing the process can be determined, para 28-29; see waveform pattern matching, para 94-100, Fig 5],
wherein the plurality of clusters are specified in advance  tool by clustering a plurality of time series related to power consumption of the machine for a certain time [portion that creates an-added value by the process and the rest are predefined beforehand, para 22].

	Referring to claim 10, while  Kitagawa discloses all of the above claimed subject matter, and also discloses clustering a portion of an amount of energy consumed into an added value portion and a remainder which is defined beforehand [para 22], it remains silent as to the clustering specifically being performed by a K-means method, a ward method, a group average method, or a self-organizing map. Noda discloses clustering feature vectors of waveform data using k-means clustering [para 71, 64-65]. 
	Kitagawa and Noda are analogous art because they are directed to the same field of endeavor- classification of time-series power data. 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the clustering of energy data of Kitagawa with the k-means clustering function of Noda because it would achieve predictable results. 
	The ordinary skilled artisan would have been motivated to modify the clustering of energy time-series data of Kitagawa with the k-means clustering method of Noda because Noda’s disclosure of the k-means clustering method to cluster waveform time series data further refines the clustering of Kitagawa’s clustering of energy time-series data. 

	Referring to claim 10, while the combination of Kitagawa/Noda discloses all of the above claimed subject matter and also discloses determining energy consumed by a machine executing a process [para 18, 21], it remains silent as to: the process executed by the machine tool being work executed on a workpiece, and wherein the process estimated by the process estimation unit is a type of a workpiece machined by the machine tool. Ikeda discloses classification by clustering into normal and abnormal categories, characteristic sensor data generated when a machine tool is racing prior to and while a machine tool is machining a workpiece, respectively [para 7-8]. Ikeda also discloses detecting anomalies, as part of the classification, such as self-inducted vibrations or chatter vibrations generated depending on the relative position between the workpiece and the machine tool and stores data sets obtained when a machine tool is operating normally during machining a workpiece [para 7, 39]. 
	Kitagawa, Noda and Ikeda are analogous art because they are directed to the same field of endeavor- classification of machine-related sensor data. 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of clustering energy data of Kitagawa to include the data being work executed on a workpiece, wherein the process estimated is a type of a workpiece machined by the machine tool, as disclosed in Ikeda. 
	The ordinary skilled artisan would have been motivated to make the aforementioned modification because Ikeda further refines Kitagawa’s classification of energy consumption of a machine that processes a work, by classifying the data to detect anomalies based on a workpiece that the machine is machining. 


	Referring to claim 15, the limitations of the claim are similar to those of claim 9 in the form of a method [Kitagawa, para 2]. As such, claim 15 is rejected for the same reasons as claim 9.

	Referring to claim 16, the limitations of the claim are similar to those of claim 9 in the form of a program [Kitagawa, para 2]. As such, claim 16 is rejected for the same reasons as claim 9.

	Referring to claim 13, Kitagawa/Noda/Ikeda discloses that the relationship information is information associating an appearance pattern of the cluster with the process, and in the relationship information, the process estimation unit estimates the process associated with an appearance pattern similar to the appearance pattern of the cluster into which each of the plurality of time series is classified, as the process executed by the machine tool at the time related to the plurality of time series [Kitagawa, depending on which waveform model information is compatible with which time-series data, the type of production object undergoing the process can be determined, para 28-29; see waveform pattern matching, para 94-100, Fig 5].


Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over US 2012/0084030 by Kitagawa et al (hereafter Kitagawa), in view of Noda, in view of Ikeda, as applied to claim 9 above, and further in view of US 2015/0253366 by Agarwal et al (hereafter Agarwal).

	Referring to claim 11, Kitagawa/Noda/Ikeda discloses all of the above claimed subject matter and also discloses that single cycle power data is detected by pattern matching of waveform feature data which is then used to identify which waveform model corresponds to the power data acquired and accordingly division of the power data is performed [Kitagawa, para 94-100, Fig 5]. Kitagawa also teaches that depending on which waveform model information is compatible with which time-series data, the type of production object undergoing the process can be determined [para 28-29]. 
	Kitagawa also teaches that cycle detector 25 detects distinctive frequency, distinctive waveform and repeated generation in the power data [para 93-94] and that the division of the power data into added-value creation and unproductive portions includes dividing the power data into the portions based on a frequency component range and cycle detector 25, wherein the patterns between the waveform information stored in the waveform model DB storage 31 are matched with the power data within a fundamental frequency range [para 95, 115,117]. 
	As such, Kitagawa teaches that ‘the relationship information is information associating the cluster with the process, and in the relationship information, the process estimation unit estimates the process associated with a frequency range of power data in a cluster among the clusters into which each of the plurality of time series is classified, as the process executed by the machine at the time related to the plurality of time series’. 
	However, Kitagawa/Noda/Ikeda remains silent as to the division of the data being based on a most frequent cluster among the clusters in estimating the waveform pattern most similar to the type of production object undergoing the process. 
	Agarwal teaches identifying frequently occurring waveform patterns in time series by segmenting the time series data into subsequences (clusters) and ascertaining frequent waveform clusters depicting frequently occurring waveform patterns from one or more spherical clusters based on a number of subsequences in each of a plurality of sub-clusters in the spherical clusters more than a predefines threshold number [Abstract; para 39]. Agarwal also discloses the frequent waveform clusters are ranked to identify top-k clusters to obtain the most frequent wave form clusters [para 40-41]. 
	Kitagawa, Noda, Ikeda and Agarwal are analogous art because they are directed to the same field of endeavor- clustering of machine related data. 
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the waveform pattern matching analysis process of Kitagawa which matches waveform patterns using a fundamental frequency range of data within the clusters with Agarwal’s waveform pattern matching analysis that determines frequently occurring waveform patterns in frequent waveform clusters that are then ranked to obtain the highest ranked frequently occurring waveform clusters for analysis.  
	The ordinary skilled artisan would have been motivated to modify the waveform pattern matching of Kitagawa with that of Agarwal because it would enable efficient clustering of similar data (with highly ranked frequent waveform patterns) by allowing for the distance between two subsequences in a cluster to remain constant and thereby reducing the possibility of non-similar subsequences getting clusters into a same cluster [para 19]. Furthermore, this modification would be possible because Kitagawa teaches that the division of the single-cycle time series data may be performed by a frequency of the time-series data and includes frequency analysis, template matching and other known methods [para 25-26]. Agarwal furthermore refines this process of division of the time-series data into clusters by identifying the most frequently occurring waveform clusters containing frequently occurring waveform patterns. 
	Claim 12 is similar to claim 11. As such, claim 12 is rejected for the same reasons as claim 11 above. 


Novel and nonobvious subject matter
The following is a statement of reasons for the indication of novel and nonobvious subject matter:  
Referring to claim 17, the prior art does not teach ‘wherein a number of clusters divided by the clustering is set to a value larger than a number of types of the process to be estimated’, as claimed. 
The closest prior art Dang et al (US 2016/0140208) discloses analyzing and grouping time series data sets into clusters, wherein a user can control time-series grouping results by selecting a level of granularity – wherein a finer granularity level with output smaller sized clusters with smaller maximum distance between time-series pairs in a cluster and a relatively large number of clusters [para 3]. However, Dang does not teach that the number of clusters is set to a value larger than a number of types of a process to be estimated, as claimed. 
It is for this reason that the claim defines over the prior art.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHERYL M SHECHTMAN whose telephone number is (571)272-4018.  The examiner can normally be reached on Mon-Fri: 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Beausoliel can be reached on 571-272-3645.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CHERYL M SHECHTMANPatent Examiner
Art Unit 2167                                                                                                                                                                                                        

/C.M.S/

/ROBERT W BEAUSOLIEL JR/Supervisory Patent Examiner, Art Unit 2167